

114 HR 6504 IH: To prohibit the use of United States Government funds to provide assistance to Al Qaeda, Jabhat Fateh al-Sham, and the Islamic State of Iraq and the Levant (ISIL) and to countries supporting those organizations, and for other purposes.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6504IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Gabbard (for herself, Mr. Welch, Ms. Lee, Mr. Rohrabacher, and Mr. Massie) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of United States Government funds to provide assistance to Al Qaeda, Jabhat
			 Fateh al-Sham, and the Islamic State of Iraq and the Levant (ISIL) and to
			 countries supporting those organizations, and for other purposes.
	
		1.Prohibition on use of funds to provide covered assistance to Al Qaeda, Jabhat Fateh al-Sham, and
			 ISIL, and to countries supporting those organizations
			(a)Prohibition with respect to al qaeda, jabhat fateh al-Sham, and isil
 (1)In generalNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to provide covered assistance to Al Qaeda, Jabhat Fateh al-Sham, and ISIL, and any individual or group that is affiliated with, associated with, cooperating with, or adherents to such groups.
 (2)Duties of DNIThe Director of National Intelligence— (A)shall make initial determinations with respect to whether or not an individual or group is, or has been within the most recent 12 months prior to such determination, affiliated with, associated with, cooperating with, or is an adherent to Al Qaeda, Jabhat Fateh al-Sham, or ISIL, under paragraph (1) not later than 90 days after the date of the enactment of this Act;
 (B)shall, in consultation with the appropriate congressional committees, review and make subsequent determinations with respect to groups or individuals under paragraph (1) every 6 months thereafter; and
 (C)shall brief the appropriate congressional committees on each determination with respect to a group or individual under subparagraph (A) and the justification for the determination, including by providing—
 (i)the geographic location of such group or individual; (ii)a detailed intelligence assessment of such group or individual;
 (iii)a detailed description of the alignment and interaction of such group or individual with Al Qaeda, Jabhat Fateh al-Sham, or ISIL; and
 (iv)a description of the ideological beliefs of such group or individual. (b)Prohibition with respect to supporting countries (1)In generalNotwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to provide covered assistance directly or indirectly to the government of any country that the Director of National Intelligence determines has within the most recent 12 months prior to such determination provided covered assistance to Al Qaeda, Jabhat Fateh al-Sham, or the Islamic State of Iraq and the Levant (ISIL), or any individual or group that is affiliated with, associated with, cooperating with, or is an adherent to those organizations, as determined under subsection (a)(2)(A).
 (2)Duties of DNIThe Director of National Intelligence— (A)shall make initial determinations with respect to countries under paragraph (1) not later than 90 days after the date of the enactment of this Act; and
 (B)shall, in consultation with the appropriate congressional committees, review and make subsequent determinations with respect to countries under paragraph (1) every 6 months thereafter; and
 (C)shall brief the appropriate congressional committees on each determination with respect to a country under paragraph (1) and the justification for the determination that Al Qaeda, Jabhat Fateh al-Sham, or the Islamic State of Iraq and the Levant (ISIL), or any individual or group that is affiliated with, associated with, cooperating with, or is an adherent to those organizations, is determined to be receiving covered assistance from the government of the country—
 (i)the geographic location of such organization, group, or individual; (ii)a detailed intelligence assessment of such organization, group, or individual; and
 (iii)a detailed description of the covered assistance, the method of transfer of the covered assistance, and use of covered assistance.
 (c)Additional briefing requirementsThe Director of National Intelligence shall— (1)in addition to carrying out subsection (a)(2)(C), brief the appropriate congressional committees on—
 (A)any other individual or group that the Director considered in carrying out such subsection but did not make a determination that the group or individual is affiliated with, associated with, cooperating with, or is an adherent to Al Qaeda, Jabhat Fateh al-Sham, or ISIL; and
 (B)the justification for not making the determination; and (2)in addition to carrying out subsection (b)(2)(C), brief the appropriate congressional committees on—
 (A)any other country that the Director considered in carrying out such subsection but did not make a determination that the country provided covered assistance to Al Qaeda, Jabhat Fateh al-Sham, or the Islamic State of Iraq and the Levant (ISIL), or any individual or group that is affiliated with, associated with, cooperating with, or adherents to those organizations; and
 (B)the justification for not making the determination. (d)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
 (2)Covered assistanceThe term covered assistance means— (A)defense articles, defense services, training or logistical support, or any other military assistance provided by grant, loan, credit, transfer, or cash sales;
 (B)intelligence sharing; or (C)cash assistance.
 (3)Defense articles and defense servicesThe terms defense articles and defense services have the meanings given such terms in sections 47(3) and 47(4) of the Arms Export Control Act (22 U.S.C. 2794 note), respectively.
				